Citation Nr: 9913135	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-03 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran had active service from October 1945 to January 
1946, from September 1946 to April 1948, and from March 1951 
to April 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1996 RO rating decision that denied service 
connection for PTSD.  In March 1998, the Board remanded the 
case to the RO for additional development, and the file was 
returned to the Board in 1999.



FINDINGS OF FACT

1.  During service, the veteran engaged in combat.

2.  The veteran has a clear diagnosis of PTSD related to 
combat stressors.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 1154 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from October 1945 to January 
1946, from September 1946 to April 1948, and from March 1951 
to April 1954.

Service medical records are essentially unavailable.  The 
National Personnel Records Center (NPRC) has notified the RO 
that the veteran's service medical records may have been 
destroyed in a fire at that Center.  The report of the 
veteran's medical examination for separation from service in 
April 1954 is negative for a psychiatric disability.

Service documents show that the veteran was awarded various 
medals, including the Korean Service Medical with 3 Bronze 
Service Stars, the United Nations Service Medal, the National 
Defense Service Medal, the Republic of Korea Presidential 
Unit Citation, the Presidential Unit Citation, the Combat 
Infantryman Badge, and the World War II Victory Medal.  These 
documents show that the veteran's principal duty in service 
was military policeman.

VA and private medical reports of the veteran's treatment and 
evaluations from the early 1960's to 1998 show that he was 
seen for various conditions.  The more salient medical 
reports with regard to his claim for service connection for 
PTSD are discussed in the following paragraphs.

A private medical report of the veteran's hospitalization in 
January 1962 shows a diagnosis of conversion reaction.

A summary of the veteran's VA hospitalization from August to 
September 1962 notes that the veteran had organic problems, 
but that psychiatric difficulties were his primary problem.  
The diagnoses included psychophysiologic reaction with 
musculoskeletal gastrointestinal, neurasthenic features in a 
basically schizoid personality.  He was recommended for 
additional psychiatric care.

A summary of the veteran's VA hospitalization from May 1963 
to January 1965 notes that this was the veteran's first 
admission for psychiatric treatment at this facility.  It was 
noted that he had been hospitalized at another VA medical 
facility from August to September 1962 and in December 1962, 
and found to have a passive dependent personality and 
schizoid personality, stress unknown, predisposition unknown, 
impairment moderate to severe.  The diagnoses during this 
hospitalization included passive dependent personality and 
schizoid personality.

The veteran underwent a VA psychiatric examination in March 
1965.  The diagnosis was psychoneurotic reaction, anxiety, 
occurring in a schizoid personality, moderate, manifested by 
somatic complaints, irritability, and restlessness.

A summary of the veteran's VA hospitalization from April to 
July 1966 shows a diagnosis of schizophrenic reaction, 
chronic undifferentiated type.

A summary of the veteran's VA hospitalization in September 
1966 shows that he was observed for schizophrenic reaction.  
No diagnosis was established.

In 1983, a letter was received from the veteran.  In it, he 
gives a history of combat in Korea with fighting against the 
Chinese and North Koreans.  He reported serving 8 months in 
Korea and observing comrades being killed and captured by the 
enemy.

A private medical report dated in May 1983, shows that the 
veteran underwent a psychiatric examination.  He was quite 
bizarre in his thinking.  He was somewhat hostile, guarded, 
and paranoid with ideas of reference.  It was noted that he 
was suffering from chronic undifferentiated schizophrenic 
illness.

A statement from the veteran's mother was received in 
December 1983.  In it, she notes that the veteran told her 
about combat experiences in Korea and that he was a changed 
person after this service.

The veteran underwent a VA psychiatric examination in August 
1984.  The diagnosis was chronic undifferentiated 
schizophrenia.

In July 1996, the veteran underwent a VA psychiatric 
examination.  He gave a history of problems with "nerves" 
since service in Korea.  The problems included nightmares, 
difficulty staying with a task, and relating to other people.  
He was bothered by some intrusive thoughts and memories of 
when he was in Korea, and that he tried to avoid anything 
reminding him of experiences in Korea.  The Axis I diagnosis 
was PTSD per history of the veteran (if his subjective 
symptoms were accepted as facts, that is his wartime 
stressors are verified).  The examiner noted that the veteran 
reported symptoms that were consistent with a diagnosis of 
PTSD according the DSM-4 standards.  The examiner noted that 
it was difficult to tell how significant the stress caused by 
these symptoms were, as the veteran tended to gloss over them 
and efforts to get him to go into detail were to no avail.  

In a statement received in August 1996, the veteran reported 
seeing comrades killed, wounded, and taken prisoner while in 
Korea.  He stated that some of his comrades were killed or 
wounded by friendly fire.  He reported that he could not 
remember the names of these comrades.  He reported that he 
entered service with 2 other men, that they all served in 
different units, that one of these men was killed shortly 
after entering service, and that the other one died about 10 
years ago.

Newspaper articles concerning PTSD and various photographs of 
acquaintances of the veteran were received in the 1990's.

A report of the veteran's VA psychiatric examination in May 
1998 reveals a history of working as a rifleman in Korea and 
being involved in fighting and shooting.  He reported 
nightmares of seeing friends killed, in particular, 2 of his 
friends that grew up with him.  He denied any interest or 
thoughts that reminded him of Korea.  He gave a history of 
exaggerated startle response and hypervigilance.  He reported 
that he could not stand fireworks and usually went to the 
country where he could avoid them.  On examination, he tended 
to ramble on and give details about a lot of events that were 
unrelated to the questions asked.  The assessment was anxiety 
disorder, not otherwise specified.  The Axis IV problems were 
stressors related to exposure to combat in Korea and chronic 
anxiety over the past several years.  The examiner found that 
the veteran was exposed to combat in Korea and had some 
symptoms of anxiety.  It was noted that the veteran gave a 
history of nightmares and transient fugue states, but he did 
not seem to be overly bothered by the war.  He seemed to give 
a history more consistent with an anxiety disorder somewhat 
related to Korea and probably exacerbated by Korea, but 
currently he did not meet the criteria for a diagnosis of 
PTSD.

Reports show that the veteran was treated by Dwight H. Smith, 
M.D., for various conditions in the 1990's.  A report dated 
in July 1998 notes that the conditions included PTSD.

In 1999, a VA report of the veteran's psychiatric treatment 
in December 1998 was submitted to the Board.  The veteran did 
not waive initial consideration of this evidence by the RO.  
This report shows that he was seen for PTSD related to combat 
stressors in Korea.


B.  Legal Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).

Eligibility for service connection for PTSD requires the 
presence of 3 elements.  There must be a clear medical 
diagnosis of PTSD (unequivocal and presumed to include 
adequacy of PTSD symptomatology and sufficiency of claimed 
in-service stressor), credible supporting evidence that the 
claimed inservice stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  Cohen v. Brown, 10 
Vet. App. 128, 138, 139 (1997).

While the veteran's service medical records are essentially 
unavailable, the report of his medical examination for 
separation from service in April 1954 is negative for any 
psychiatric disorder.  Nor does any of the evidence indicate 
that the veteran had a psychiatric disability in service.  
Service documents, however, reveal that he was awarded the 
Combat Infantryman Badge which denotes combat participation 
in service.  Hence, the veteran's reported combat stressors 
must be accepted as correct unless rebutted by other evidence 
that is not found in this case.  Therefore, the veteran is 
considered a combat veteran with related stressors.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

The question now for the Board to consider is whether there 
is a clear diagnosis of PTSD related to the veteran's combat 
stressors.  The report of the veteran's VA psychiatric 
examination in July 1996 indicates the presence of symptoms 
to support the diagnosis of PTSD under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), if his 
subjective symptoms are accepted as facts, that is his 
wartime stressors are verified.  The veteran's combat 
stressors are verified as a matter of law, as noted in the 
above discussion, and under the circumstances, the Board 
finds that the evidence shows an unequivocal diagnosis of 
PTSD related to the veteran's combat stressors. 

The Board recognizes that PTSD was not found at the time of 
the veteran's VA psychiatric examination in May 1998, but the 
examiner concluded that the veteran had an anxiety disorder 
somewhat related to Korea and probably exacerbated by Korea.  
The examiner did not discuss the veteran's diagnosis of PTSD 
found at the 1996 VA examination and a private medical report 
indicates that the veteran was treated for PTSD.  Nor does 
the report of the veteran's 1998 VA psychiatric examination 
discuss the other various diagnoses for the veteran's 
psychiatric problems since the early 1960's.  Under the 
circumstances, the Board finds that the report of the 
veteran's 1996 VA psychiatric examination, showing a clear 
diagnosis of PTSD, is at least as reliable as the report of 
the veteran's 1998 psychiatric examination, indicating that 
the veteran does not have this disorder.

The VA report of the veteran's treatment in December 1998 
also shows that he has PTSD related to combat stressors in 
Korea.  The Board recognizes that the veteran did not waive 
initial consideration of this evidence by the RO and finds 
that there is no prejudice to him on appellate review of it 
without referral to the RO for initial consideration as 
required under the provisions of 38 C.F.R. § 20.1304(c) 
because the Board is resolving the appellate issue in his 
favor.  Bernard v. Brown, 4 Vet. App. 384 (1993).

After consideration of all the evidence, the Board finds that 
it shows the presence of a clear diagnosis of PTSD, related 
to combat stressors, and that it is at least as likely as not 
that the veteran has PTSD.  Hence, service connection is 
warranted for this disorder.

ORDER

Service connection for PTSD is granted.





		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

